Title: To John Adams from Joseph Ward, 27 July 1777
From: Ward, Joseph
To: Adams, John


     
      Sir
      Morristown July 27th. 1777
     
     Yesterday I did myself the Honor to address a Letter to you; in answer to yours of the twentieth instant. This morning I saw the Adjutant General, and enquired whether he had transmitted the general Abstract of Musters, which I delivered him, to the Board of War? He replied that he had not, by reason of the hurried unsettled situation of things, but he would do it as soon as possible. Thus matters are delayed, by the fluctuating state of the Army, and as my Department is connected with every part of it wherever detached or scattered, it is possible to carry the System for mustering into execution in all its parts, as it stands on paper? It would require creating power—so long as the Army continues in the state it has been in the most of the time this Campaign, marching and countermarching, and attended with all the difficulties which have been before mentioned. I have spared neither labour nor expence to effect what has been already done, although so far short of what was intended. I drew up particular and pointed directions to the Officers (after I had observed their deficiencies) with respect to making their muster Rolls punctually agreeable to the Orders of Congress, and had them inserted in General Orders; have wrote repeatedly and pressingly to all the Muster Masters that are not under my immediate inspection, to make all possible dispatch in their respective Divisions. I made a journey to Peekskill to expedite mustering the Troops there. General McDugall, to whom Genl. Washington referred the appointment of a Deputy Muster Master for that Division, informed me that the appointment was long delayed by reason that he could not find a proper person for the Office. All these delays affect me, and what encreases the misfortune, no efforts on my part can supply those deficiencies, nor will doubling my diligence do the duty of others. Yet whatever wheel is obstructed in the machine the System must be affected thereby. This misfortune attends my Department.
     I always hated the tone of complaint, and did not necessity oblige me I should not now trouble you with it; for I had rather labour a month than write a line of complaint or apology on a subject of this kind.
     Please to communicate (if you think it proper) to Congress the state of matters respecting my Department, contained in this letter and that of yesterday.
     Were I to make a representation of them to the General, and request him to make a representation to Congress, it would be giving him trouble, and he has not a moment to spare. I have often mentioned the principal matters to the General, but I wish to avoid giving him any unnecessary trouble, and especially at this time when he is pressed with so many important concerns. Beside, if I should, in his hurried situation, it might be a long time before it reached Congress.
     I have given directions to all the Muster Masters, to have inserted in all future Muster Rolls, the term of time for which the men enlisted; as it may hereafter be a necessary information to Congress, and to the General.
     Please to favour me with such information from time to time as may respect my duty, for I am determined, so long as I am a Servant to the public, to omit no part of it, knowingly.
     I am sorry to hear of your ill health. May it soon be restored to its primitive vigour, and bloom for a long age to come. I am Sir With great Respect, Your Obedient most Humble Servant,
     
      Joseph Ward
     
     
      P.S. As I am determined never to hold any Office in which I cannot give satisfaction, I must again request that you would be pleased to give me the earliest information upon this head, and if my conduct does not meet with the approbation of Congress I will immediately resign; for I cannot bear a thought of disapprobation—and especially from a Power which I have revered next to that which is Divine.
      The duty assigned to the Muster Master General would be very easy, if every part of the System was complete in practice as in theory, but you see it has been quite otherwise; and shall he suffer for faults not his own, and for difficulties which no human wisdom nor industry (if he were possessed of the greatest) could surmount?
      “Every delinquent Officer ought to be broke or hanged,” is a judgement I subscribe, it has ever been the language of my heart and tongue. No one ought to expect favour, and he that does is unworthy of it. It has ever been my wish, that the eye of impartial judgement might mark every ones conduct, intrusted with public concerns, and severe justice follow his steps.
      “When will there be an end of our losses and disgraces?” is a hard question, but I can tell when we shall conquer our Enemies. As soon as the people in general have spirit to fight; for it is in our power to conquer them and nothing is wanting but resolution. Can a doubt remain, of the power of this Continent to scourge out of the land twenty thousand Ruffians? Debasing humiliating thought, that one murderer yet remains unhanged or that the tyrant George has a standard in any part of this free Country!
      Let Howe land his troops where he will, if the people would turn out with a Roman spirit and reinforce our Army, the Enemy might be demolished and the war ended; but so long as we want spirit we shall want peace.
     
    